Voto Disidente del
Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 30 de marzo de 1976
En Gutiérrez v. Bahr, 78 D.P.R. 473, 474 (1955), adoptamos la doctrina, como principio universal de Derecho, “que cuando una persona o empresa mantiene abierto un estable-cimiento al público, con el objeto de realizar en dicho estable-cimiento operaciones comerciales para su propio beneficio, debe mantener dicho establecimiento en condiciones de seguri-dad tales, que la persona inducida a penetrar en el mismo, no sufra ningún daño.” Señalamos en Goose v. Hilton Hotels, 79 D.P.R. 523, 530 (1956): “El cliente de una tienda, por ejemplo, espera de ordinario que los pasillos y los corredores abiertos al público estén libres de obstáculos, trampas y sitios resbalosos. Como esto es así, condiciones claramente visibles muchas veces pueden ser peligrosas irrazonablemente para el cliente, ya que de hecho éste no está supuesto a observarlas.” Estas doctrinas han sido reiteradamente reconocidas en Feliciano v. Escuela de Enfermeras, 94 D.P.R. 535 (1967); Corchado v. Fernández Carballo, 88 D.P.R. 100 (1963); Aponte Betancourt y. Meléndez, 87 D.P.R. 652 (1963); Weber v. Mejías, 85 D.P.R. 76 (1962) y Santaella Negrón v. Licari, 83 D.P.R. 887 (1961). No veo razón para que en el caso que aquí nos ocupa nos apartemos de ellas.
*718Aquí, la niña caminaba delante de su madre mientras ésta empujaba un carrito en que cargaba algunos artículos que se proponía comprar. No incurrió en acto alguno de negligencia. Se cayó porque, según concluyó el tribunal recurrido, la niña tropezó con una moldura en el lugar en que comenzaba una alfombra, la cual sobresalía del piso. Esa circunstancia fue la causa de la caída de la niña.
Era fácil prever, al instalar la alfombra, que si la mol-dura sobresalía, una persona que caminase y no se percatase de ello podía tropezar y caerse. Se creó una condición peli-grosa que fue causante de la caída de la niña. No veo cómo pueda eximirse de responsabilidad a la empresa dueña del establecimiento y a su compañía aseguradora sin revocar los casos citados. Y no veo razón para alterar los principios de responsabilidad que en ellos se reconocen.
Por las consideraciones arriba expresadas disiento.